DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/28/2021 concerning the previously indefinite claim language have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Further, Applicants clarifying Remarks regarding the original disclosure are noted.  However, upon consideration of the claims as amended, a new ground(s) of rejection is made under 35 U.S.C. 112(a).  Based on the Remarks and specification as originally presented it is apparent that the scope of the claims is beyond that disclosed and intended.  As indicated in the office action of 4/28/2021, incorporating a step of selecting particular point(s) for the disclosed tracking function in order to produce the claimed curve of distance values over time may aid in achieving 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for embodiments where the distance values comprise a distance between the distance sensor and the same selected point of reflection for each of the predetermined times, does not reasonably provide enablement for the entire scope as claimed. 
Claim 1 requires “determining a plurality of points of reflection of the object on the basis of the received sensor data, wherein the plurality of points of reflection are determined at a single point in time and represent a region on an outer side of the object, facing the distance sensor, at which transmission signals of the distance sensor are reflected off the object;” This limitation is interpreted to correspond to the situation 
“determining a distance value by the control device for each of the predetermined times on the basis of the sensor data, said distance value comprising a distance between the distance sensor and one of the plurality of points of reflection of the object”.  This limitation is interpreted to require determining a distance value at each of a plurality of predetermined times, for example T1-T3 as illustrated in Figure 3.  It is noted that “said distance value” should probably read “said distance values”, there being a value for each predetermined time.  The original disclosure supports the illustrated embodiment, i.e. where a distance value to point R1 is determined at each of T1-T3.  However, the claim does not require that the same point (e.g. R1) be used for determining a distance value at each of the predetermined times.  The claim instead requires only that the distance value(s) is/are “a distance between the distance sensor and one of the plurality of points of reflection of the object”.  That is, the claim encompasses embodiments, for example, where at a time T1 a first distance is determined to R1, and at a time T2, a second distance is determined to point R2.   The disclosure does not provide enablement for such an embodiment, or any embodiments where the distance values are not all with respect to the same point of reflection.  This is because in order to produce the “curve of distance values”, it is disclosed that the instant invention uses a tracking function to follow the individual points of reflection as a function of time, i.e. as illustrated in Figure 4 and discussed at pages 9-10 and in the Remarks of 9/28/2021.  It is not apparent how or if the comparison required by the final step of the method could be carried out to produce a meaningful result if the “distance 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takabayashi discloses a vehicle radar based method including identifying stationary targets based on observed relative speed of the objects and moving speed of the host vehicle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646